Exhibit 10.1




AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January 24,
2014 by and among THE BOSTON BEER COMPANY, INC. and BOSTON BEER CORPORATION
(together, the “Borrowers” and each individually, a “Borrower”) and BANK OF
AMERICA, N.A., a national banking association, successor-by-merger to Fleet
National Bank (the “Bank”).




RECITALS




A.

The Bank and the Borrowers are parties to that certain Second Amended and
Restated Credit Agreement dated as of July 1, 2002, as modified by letter
agreements dated as of August 4, 2004, and December 30, 2005, an Amendment to
Credit Agreement dated as of February 27, 2007, an Amendment to Credit Agreement
dated as of March 10, 2008, an Amendment to Credit Agreement dated as of June
14, 2010, and a letter agreement dated as of June 8, 2012 (as amended, restated,
supplemented or further modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition have the meanings assigned to
them in the Credit Agreement.




B.

The Borrowers have requested certain amendments to the Credit Agreement and the
Bank is willing to make such amendments, subject to the terms and conditions set
forth herein.




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:




1.

Amendments to Credit Agreement.




A.

Extension of Expiration Date and Increase in Commitment. Section 1.1 of the
Credit Agreement is amended so that the “Expiration Date”, as defined therein,
shall be March 31, 2019 and the amount of the “Commitment”, as defined therein,
shall be $150,000,000.




B.

Financial Covenants. Section 5.1 of the Credit Agreement is amended to read in
its entirety as follows:




“5.1 Covenants. Each of the Borrowers covenants and agrees that, so long as the
Bank has any commitment to lend hereunder or any Loan or other Obligation to the
Bank remains outstanding, the Borrowers will on a consolidated basis:




(a)

[Reserved]




(b)

Not permit at any time the ratio of EBITDA to Interest Expense for any period of
four consecutive fiscal quarters, commencing with the fiscal quarter ending
December 28, 2013, to be less than 2.00:1.00; and




(c)

Not permit the ratio of Total Funded Debt at any time to EBITDA for any period
of four consecutive fiscal quarters, commencing with the fiscal quarter ending
December 28, 2013, to be greater than 2.50:1.00.”




C.

Definition of EBITDA. The definition of “EBITDA” contained in Section 5.2(a) of
the Credit Agreement is amended, restated and replaced in its entirety to read
as follows:














“(a)

As used herein, ‘EBITDA’ shall mean, for any period, an amount equal to Net
Income for such period, plus, to the extent deducted in the calculation of Net
Income for such period, the following:




(i) any taxes of the Companies in respect of income and profits paid or accrued
during such period;




(ii) any Interest Expense for such period;




(iii) any depreciation expenses of the Companies for such period;




(iv) any amortization or write-off of assets of the Companies, including
impairment charges against goodwill, for such period;




(v) to the extent not capitalized, the amount of all non-recurring fees, costs
and expenses (including, for avoidance of doubt, all legal and other
professional fees and expenses) incurred by the Companies during such period in
connection with (A) any proposed or actual Permitted Acquisition, any proposed
or actual issuance of debt or equity permitted hereunder, any proposed or actual
stock repurchases permitted hereunder, any proposed or actual asset disposition
permitted hereunder or any Permitted Investment; or (B) any proposed or actual
amendment, modification or refinancing of the Obligations or any other
indebtedness permitted hereunder; and




(vi) any non-cash losses and other non-cash charges of the Company for such
period, including without limitation, any such charges consisting of costs,
severance payments and expenses related to discontinued operations (it being
understood and agreed that any write-down or write-off of any current asset
shall not be treated as a non-cash charge) and debt extinguishment charges;




in each case, in accordance with generally accepted accounting principles, as
applied on a consistent basis.”




E.

Amendments to Negative Covenants.

The following clauses (f), (g), (h) and (i) are hereby added to Section 6.1 of
the Credit Agreement as new clauses (f), (g), (h) and (i), immediately after
clause (e) thereof:




“(f) guaranty of the Principal Operating Company of the obligations of A&S
Brewing Collaborative LLC in connection with the deferred compensation to be
paid to Southern California Brewing Company, Inc. d/b/a Angel City Brewing
Company and Michael E. Bowe under a certain Asset Purchase Agreement dated
December 15, 2011.




“(g) guaranty of the Principal Operating Company of the obligations of American
Craft Brewery LLC (as successor by merger to Samuel Adams Pennsylvania Brewery
Company) (“American Craft Brewery”) under a certain Forklift Equipment Lease
Agreement dated November 30, 2012 by and between American Craft Brewery and NMGH
Financial Services.








- 2 -







“(h) guaranty of the Principal Operating Company of the obligations of American
Craft Brewery under a certain Lease Agreement dated February 14, 2013 by and
between American Craft Brewery and Wynwood Plaza, LLC.”




“(i) any guaranty made in the ordinary course of the business by any Borrower of
the obligations of any of its subsidiaries, which obligations are otherwise
permitted under this Agreement.”




F.

Amendments to Events of Default. Section 7.1 of the Credit Agreement is amended
as follows:




(i)

Clause (a) of Section 7.1 of the Credit Agreement is amended, restated and
replaced in its entirety to read as follows:




“(a)

 any failure by the Borrowers to pay (i) when and as required to be paid herein,
any amount of principal of any Loan or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or”.




(ii)

Clause (e) of Section 7.1 of the Credit Agreement is amended, restated and
replaced in its entirety to read as follows:




“(e) default or breach (after the applicable grace period, if any) (i) under the
Indebtedness described in Section 6.1(b) or (ii) under any instrument or
agreement of any Company with respect to other Indebtedness of any Company for
borrowed money having an aggregate principal amount of more than $5,000,000, in
each case, if the effect of such default or breach is to permit the holder of
such Indebtedness to accelerate the maturity thereof; or”.




(iii)

Clause (h) of Section 7.1 of the Credit Agreement is amended, restated and
replaced in its entirety to read as follows:




“(h) There is entered against any Company any final judgment or order issued by
a court of competent jurisdiction that is not subject to review on appeal for
the payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage); or”




(iv)

Clause (i) of Section 7.1 of the Credit Agreement is amended, restated and
replaced in its entirety to read as follows:




“(i) [Reserved]; or”.




G.

Addition of Section 8.14. The following is hereby inserted as a new Section 8.14
of the Credit Agreement, immediately after Section 8.13:








- 3 -







“8.14

USA PATRIOT Act Notice. The Bank hereby notifies the Borrowers and each Material
Subsidiary that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56) (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Borrower
and each Material Subsidiary, which information includes the name and address of
each Borrower and each Material Subsidiary and other information that will allow
the Bank to identify each Borrower and each Material Subsidiary in accordance
with the Act. The Borrower and the Material Subsidiaries agree to, promptly
following a request by the Bank, provide all such other documentation and
information that the Bank requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.”




H.

Amendments to Schedule A. Schedule A to the Credit Agreement is amended as
follows:




(i)

The definition of “Permitted Investments” set forth in Schedule A to the Credit
Agreement is amended, restated and replaced in its entirety to read as follows:




“Permitted Investments - As applied to any Company, (i) investments of funds in
authorized marketable securities in conformance with the investment policy and
investment objectives as adopted by the Board of Directors of the Holding
Company from time to time (with a copy thereof being delivered to Bank promptly
after such adoption), (ii) Permitted Acquisitions, (iii) the investments of the
Holding Company and its Subsidiaries in their wholly-owned direct and indirect
Subsidiaries, and (iv) advances to employees for the purchase of stock options
not to exceed $1,000,000 outstanding at any time in the case of any one employee
and not to exceed $2,000,000 outstanding at any time in the aggregate to all
employees of the Companies.”




(ii)

The definition of “Permitted Acquisition” set forth in Schedule A to the Credit
Agreement is amended, restated and replaced in its entirety to read as follows:




“Permitted Acquisitions: Any acquisition of stock or assets by a Borrower or a
Subsidiary of a Borrower which has met the following conditions: (a) the
aggregate amount of proceeds of the Loans used in all such acquisitions since
the date of this Agreement shall not exceed $125,000,000, (b) the aggregate
amount paid in cash or cash equivalents by the Companies in connection with all
such acquisitions since the date of this Agreement (whether or not proceeds of
the Loans) shall not exceed $150,000,000, (c) after giving effect to such
acquisition, on a pro forma basis as of the most recently ended fiscal quarter,
the Borrowers shall be in full compliance with all of their obligations set
forth in Section 5 of this Agreement, (d) if such acquisition is a stock
acquisition and the acquired company or companies is not simultaneously being
merged into an acquiring Borrower or Material Subsidiary and is or becomes a
Material Subsidiary, such acquired company or companies shall prior to or upon
becoming a Material Subsidiary execute an unlimited guaranty in form
satisfactory to the Bank, guaranteeing all existing and future obligation of the
Borrowers to the Bank to assure compliance with Section 1.12, (e) prior notice
of such acquisition shall have been delivered to the Bank, describing the terms
of such acquisition, including the purchase price thereof, and whether the
acquired company or companies are or are intended to become Material
Subsidiaries, and (f) no Default shall exist hereunder or result from such
acquisition.”








- 4 -







I.

Amendments to Schedule B. Schedule B to the Credit Agreement is hereby amended
as follows:




i.

The definition of “LIBOR Rate” is hereby amended and restated in its entirety,
as follows:




“LIBOR Rate: for any LIBOR Period with respect to a LIBOR Loan, the rate per
annum equal to the London Interbank Offered Rate or a comparable or successor
rate which rate is approved by the Bank, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Bank from time to time) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such LIBOR
Period, for U.S. dollar deposits (for delivery on the first day of such LIBOR
Period) with a term equivalent to such Interest Period; provided, that to the
extent a comparable or successor rate is approved by the Bank in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Bank, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Bank.”




ii.

The definition of “Regulatory Change” is hereby amended and restated in its
entirety, as follows:




“Regulatory Change: the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.”




iii.

The defined terms “Regulation D” and “Reserve Percentage” are hereby deleted in
their entirety.




iv.

The following clauses (b), (c), (d) and (e) are hereby added to Paragraph B(2)
of Schedule B as new clauses (b), (c), (d) and (e), immediately after clause (a)
thereof:








- 5 -







“(b)

If the Bank determines that any Regulatory Change affecting the Bank or the
Bank’s Office or the Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Bank’s capital or on the capital of the Bank’s holding company, if
any, as a consequence of this Agreement, the Commitment of the Bank or the Loans
made by the Bank, to a level below that which the Bank or the Bank’s holding
company could have achieved but for such Regulatory Change (taking into
consideration the Bank’s policies and the policies of the Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to the Bank such additional amount or amounts as will compensate the Bank or the
Bank’s holding company for any such reduction suffered.




“(c)

A certificate of the Bank setting forth the amount or amounts necessary to
compensate the Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Paragraph B(2) and delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay the Bank the
amount shown as due on any such certificate in accordance with the terms of
Paragraph B(2)(a) of this Schedule B.




“(d)

The Borrowers shall pay to the Bank, as long as the Bank shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by the
Bank (as determined by the Bank in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrowers shall have received at least
fifteen (15) days’ prior notice of such additional interest or costs from the
Bank. If the Bank fails to give notice fifteen (15) days prior to the relevant
payment date, such additional interest shall be due and payable fifteen (15)
days from receipt of such notice.




“(e)

Failure or delay on the part of the Bank to demand compensation pursuant to the
foregoing provisions of this Paragraph B(2) of this Schedule B shall not
constitute a waiver of the Bank’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate the Bank pursuant to the
foregoing provisions of this Paragraph B(2) for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that the Bank
notifies the Borrowers of the Regulatory Change giving rise to such increased
costs or reductions and of the Bank’s intention to claim compensation therefor
(except that, if the Regulatory Change giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof).”




J.

Amendment to Exhibits 3.7, 3.14 and 3.15 and 4.1. Exhibits 3.7, 3.14, 3.15 and
4.1 to the Credit Agreement attached hereto are hereby incorporated into the
Credit Agreement as of the date hereof and each reference in the Credit
Agreement to Exhibits 3.7, 3.14, 3.15 and 4.1 shall be deemed to refer to such
Exhibit attached hereto on and after the date hereof.








- 6 -







K.

No Other Amendments. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents and all related documents shall remain otherwise
unmodified and continue in full force and effect in accordance with the
provisions thereof as of the date hereof. Whenever the terms or sections amended
hereby shall be referred to in the Credit Agreement, the Loan Documents or such
other documents (whether directly or by incorporation into other defined terms),
such defined terms shall be deemed to refer to those terms or sections as
amended by this Amendment.




2.

Certain Representations of the Borrowers. As a material inducement to the Bank
to enter into this Amendment, the Borrowers hereby represent and warrant to the
Bank (which representations and warranties shall survive the delivery of this
Amendment), after giving effect to this Amendment, as follows:




A.

The execution and delivery of this Amendment has been duly authorized by all
requisite corporate action on the part of the Borrowers.




B.

The representations and warranties contained in the Credit Agreement are true
and correct in all material respects as of the date of this Amendment as though
made at and as of such date (except for representations and warranties made as
of a specified date, which shall be true and correct as of such date) and (b) no
Default has occurred and is continuing.




C.

This Amendment and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrowers, enforceable against them in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights and remedies of creditors
generally or the application of principles of equity, whether in any action at
law or proceeding in equity, and subject to the availability of the remedy of
specific performance or of any other equitable remedy or relief to enforce any
right thereunder.




3.

Consent and Waiver. Subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof and in reliance on the representations and warranties
set forth in Section 2 hereof, the Bank hereby consents to the merger of each of
Samuel Adams Brewery Company, Ltd. and Samuel Adams Pennsylvania Brewery Company
with and into American Craft Brewery LLC, a Massachusetts limited liability
company (the “Merger”) and waives the provisions of Section 6.4(c) of the Credit
Agreement to the extent, and only to the extent necessary to permit the Merger;
provided that the waiver consent set forth in this Section 3 (i) shall be
conditioned upon the Bank’s receipt of a fully executed Unlimited Guaranty
(substantially in the same form as previously executed by each Material
Subsidiary) from American Craft Brewery, LLC, and (ii) shall apply solely to the
Merger and, except as otherwise expressly set forth in this Amendment, nothing
herein shall be deemed to modify, amend or waive any of the provisions of the
Credit Agreement.




4.

Conditions Precedent. The effectiveness of this Amendment shall be subject to
the satisfaction of the following conditions precedent:




A.

Counterparts of Amendment. The Bank shall have received counterparts of this
Amendment, duly executed by the Borrowers.








- 7 -







B.

Unlimited Guaranty - Material Subsidiary. The Bank shall have received an
Unlimited Guaranty (substantially in the same form as previously executed by
each Material Subsidiary), dated of even date herewith, as executed by American
Craft Brewery, LLC, a Massachusetts limited liability company (as a new Material
Subsidiary and as the successor by merger to each of Samuel Adams Brewery
Company, Ltd. and Samuel Adams Pennsylvania Brewery Company) in favor of the
Bank.




C.

Secretary’s Certificate. The Bank shall have received a certificate of a duly
authorized officer of each Borrower and each Material Subsidiary (collectively,
the “Credit Parties”), certifying (i) that attached copies of such Credit
Party’s organic documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of this Amendment are true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked; and (iii) to the title, name and signature of
each Person authorized to sign this Amendment and the other Loan Documents.




D.

Good Standing Certificates. The Bank shall have received a good standing
certificate for each Credit Party, issued by the Secretary of State or other
appropriate official of such Credit Party’s jurisdiction of organization.




E.

Legal Opinion. The Bank shall have received a written opinion of Nixon Peabody
LLP, as special counsel to the Credit Parties, in form and substance
satisfactory to the Bank.




F.

Amendment Fee. The Borrowers shall have paid the Bank, in immediately available
funds, a nonrefundable amendment fee of $150,000.




G.

Legal Fees and Expenses. The Borrowers shall have reimbursed the Bank for all
reasonable legal fees and expenses incurred by the Bank in connection with this
Amendment and the transactions contemplated hereby.




5.

Miscellaneous.




A.

As provided in the Credit Agreement, the Borrowers agree to reimburse the Bank
upon demand for all reasonable out-of-pocket costs, charges, liabilities, taxes
and expenses of the Bank (including reasonable fees and disbursements of counsel
to the Bank) in connection with the (a) preparation, negotiation,
interpretation, execution and delivery of this Amendment and any other
agreements, instruments and documents executed pursuant or relating hereto, and
(b) any enforcement hereof.




B.

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS AND SHALL TAKE EFFECT AS A SEALED INSTRUMENT
IN ACCORDANCE WITH SUCH LAWS.




C.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or electronic
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.




(Remainder of page intentionally left blank)











- 8 -













IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal by their duly authorized officers under seal as of the day and year first
above written.







 

THE BOSTON BEER COMPANY, INC.

 

 

 

By:

/s/ Martin F. Roper

 

Name:

Martin F. Roper

 

Title:

President and Chief Executive Officer

 

 

 

 

BOSTON BEER CORPORATION

 

 

 

 

By:

/s/ Martin F. Roper

 

Name:

Martin F. Roper

 

Title:

President and Chief Executive Officer

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Christopher P. Busconi

 

Name:

Christopher P. Busconi

 

Title:

Senior Vice President











Signature Page to Amendment to Credit Agreement










LITIGATION




Exhibit 3.7




None




















ENVIRONMENTAL LAWS.




Exhibit 3.14




In 2010, Samuel Adams Brewery Company, Ltd. (“SABC”) entered into an agreement
with the City of Cincinnati (the “City”) whereby the City would purchase certain
land adjacent to the Borrowers’ Cincinnati Brewery (the “Carmen Property”) and,
in turn, SABC would complete a remediation in accordance with a remediation plan
relating to the environmentally contaminated land that included the Providence
North Property and other non-owned property. The City was awarded a Clean Ohio
Revitalization Fund grant (a “CORF Grant”) and the remediation is nearly
complete. At the same time, SABC and the City entered into an Option Agreement
whereby SABC has the option to purchase the Carmen Property upon completion of
the remediation plan and the issuance of a covenant not to sue issued by the
State of Ohio. The remediation is complete with respect to the Carmen Property
and the entire remediation is expected to be complete by mid-year 2014.




In September 2013, SABC entered into a lease agreement with the City for the
Carmen Property and have commenced construction of an extension of the
Cincinnati Brewery on that land.




Further, in 2012 SABC purchased land and buildings adjacent to the Cincinnati
Brewery (the “Calmego Property”) which also required environmental remediation.
A second CORF Grant was awarded to the City for the demolition of the buildings
and the remediation of contaminated land. The demolition and remediation have
been completed and an application for the covenant not to sue with respect to
the clean-up of the Calmego Property is currently in process.




On January 1, 2014, SABC merged with and into American Craft Brewery LLC (“ACB”)
and by operation of law ACB has assumed the rights and obligations of SABC under
the agreements with the City and the CORF Grants.























OWNERSHIP




Exhibit 3.15




Please see the attached organizational chart.




















[ex10_902467001.jpg] [ex10_902467001.jpg]

















EXHIBIT 4.1




Form of Compliance Report




THE BOSTON BEER COMPANY, INC. and BOSTON BEER CORPORATION (together, the
“Borrowers”) hereby jointly and severally certify that:




This Compliance Report is furnished pursuant to Section 4.1(c) of the Second
Amended and Restated Credit Agreement dated as of July 1, 2002 by and among the
Borrowers and Bank of America, N.A. (successor-by-merger to Fleet National
Bank), as amended from time to time (the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Report have the meanings
assigned to them in the Credit Agreement.




As required by Section 4.1[(a)] or [(b)] of the Credit Agreement, the Borrowers’
financial statements for the [year/quarter] ended _____________, 20__ (the
“Financial Statements”), prepared in accordance with generally accepted
accounting principles consistently applied, accompany this Compliance Report.
The Financial Statements present fairly the financial position of the Borrowers
and their Subsidiaries as at the date thereof and the results of operations for
the period covered thereby [(subject only to normal recurring year-end
adjustments)].




Based on the Financial Statements provided with this Compliance Report, the
figures set forth in Schedule A hereto for determining compliance by the
Borrowers with the financial covenants contained in Section 5 of the Credit
Agreement for the applicable reporting periods are true, complete and correct.




The activities of the Borrowers during the periods covered by such Financial
Statements have been reviewed by the Chief Financial Officer of the Borrowers or
by employees or agents under his or her immediate supervision. Based on such
review, to the best knowledge and belief of the undersigned, and as of the date
of this Compliance Report, the representations and warranties of the Borrowers
contained in Section 3 of the Credit Agreement are true and accurate as of the
date hereof (except to the extent that such representations and warranties
relate to an earlier date) and no Default has occurred.*




IN WITNESS WHEREOF, the undersigned has executed this Compliance Report as of
this ___ day of _________________, 20__.




 

THE BOSTON BEER COMPANY, INC.
BOSTON BEER CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer




*

If a Default has occurred as of or prior to such date, this paragraph is to be
modified with an appropriate statement as to the nature thereof, the period of
existence thereof and what action the Borrowers have taken, is taking, or
proposes to take with respect thereto.























Schedule A to

Compliance Report for Period Ended [_____________]




1.

RATIO OF EBITDA TO INTEREST EXPENSE (Section 5.1(b))




(a)

EBITDA for four fiscal quarters ended [_____________]:




(i)

Net Income

$_______




(ii)

plus taxes in respect of income and profits

$_______




(iii)

plus Interest Expense

$_______




(iv)

plus depreciation expenses

$_______




(v)

plus amortization or write-off of assets,

(including any impairment charges against goodwill)

$_______




(vi)

plus non-recurring fees, costs and expenses

$_______




(vii)

plus any non-cash losses and non-cash charges

$_______




Total:

$_______




(b)

Interest Expense for four fiscal quarters ended [_____________]

$_______




(c)

Actual - Ratio of EBITDA to Interest Expense

___:1.00




(d)

Required Minimum - Ratio of EBITDA to Interest Expense

2.00:1.00




(e)

Compliance?

Yes/No

(Circle correct

response)




2.

RATIO OF TOTAL FUNDED DEBT TO EBITDA (Section 5.1(c))




(a)

Total Funded Debt (as of last day of the period)

$_______




(b)

EBITDA for four fiscal quarters ended [_____________]:




(i)

Net Income

$_______




(ii)

plus taxes in respect of income and profits

$_______




(iii)

plus Interest Expense

$_______




















(iv)

plus depreciation expenses

$_______




(v)

plus amortization or write-off of assets,

(including any impairment charges against goodwill)

$_______




(vi)

plus non-recurring fees, costs and expenses

$_______




(vii)

plus any non-cash losses and non-cash charges

$_______




Total:

$_______




(c)

Actual - Ratio of Total Funded Debt to EBITDA

____:1.00




(d)

Required Maximum - Ratio of Total Funded Debt to EBITDA

2.50:1.00




(e)

Compliance?

Yes/No

(Circle correct

response)












